DETAILED ACTION
	This Office action is for the examination of continuation reissue application 15/687,017 filed on August 29, 2017 of US Patent 8,471,875 (hereinafter “the '875 patent”) responsive to amendments filed on June 17, 2022 in response (“the Response”) to the Patent Trial and Appeal Board’s decision issued on July 20, 2020.  Claims 4-9 were pending.  In the Response, Applicant amended claims 4, 6, 7, and cancelled claim 5.  Claims 4 and 6-9 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  The changes made by this examiner's amendment will be reflected in the reexamination certificate to issue in due course.

Authorization for this examiner’s amendment was given in a telephone interview with Elaine Johnson on August 12, 2022.  

The claims have been amended as follows: 
IN THE CLAIMS
Claim 6, line 1, replace “5” with – 4 –    

Allowable Subject Matter
Claims 4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or disclose a display system comprising a LED display panel with a gate driver that includes an address cell and a multiplexer for providing one single gate driver signal for multiple rows of LED pixels of the display panel and a demultiplexer including multiple switches for demultiplexing the single gate driver signal for controllably coupling the rows of LED pixels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                           
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992